The demurrer to the petition will be sustained and a mandatory writ denied upon the ground that the present use of the state property, known as Buckeye Lake, is proprietary and the proposed improvement being in part for the benefit of such state property, the imposing of an assessment for the entire expense of such improvement upon a district less than the state, under the provisions of Chapter 4, Title III, Part Second, General Code, whether the proposed improvement be constructed under that Chapter as it existed at the time the director of health ordered the commissioners of Fairfield county to proceed or as it exists now would amount to an imposition on such district of a burden that belongs in part to and ought to be borne in part by the state at large and which amount cannot be apportioned to and collected from the state under Section 6602-33c, General *Page 94 
Code, for the reason that the Legislature is without power to delegate to a board of county commissioners the legislative power to levy and collect an assessment against the state.
Writ denied.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.